Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to communication filed on 02/05/2021, featuring claims 1-20. This application is a CON of 16/426,349 05/30/2019 PAT 10917693; 16/426,349 is a CIP of 14/880,709 10/12/2015 PAT 10909566; 14/880,709 has PRO 62/062,421 10/10/2014.
Claims 1, 9, and 16, are amended by Examiner’s AMENDMENT; Claims 2, 7-8, 10, and 17 have been cancelled by EXAMINER’S AMENDMENT.

Information Disclosure Statement
The information disclosure statements (IDS) filed on 02/05/2021 has been acknowledged. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

USC § 101 Analysis
The totality of the claims, represent a technical solution to the problem of content piracy using Steganographic1 methods to hide or watermark information within content, and subsequently employ a narrow band of tone frequencies to arrest a source of said piracy, a long felt need as specifically elucidated in Applicant specification, paragraphs 2-5, specifically: 
“receiving, by a computing device, content including at least an audio portion, wherein the content is configured for broadcast via a presentation device to a first plurality of users having a first recipient computing device and a second plurality of users having a second recipient computing device;

determining, by the computing device, one or more locations within the content for embedding the first message and the second message; 
converting, by the computing device, at least the first message and the second message into a plurality of tones that cannot be directly detected by the first plurality of users and the second plurality of users during broadcast, wherein converting at least the first message and the second message into the plurality of tones further comprises: selecting sounds corresponding to at least one pair of non-naturally occurring frequencies in a range between 15 kHz and about 25 kHz, assigning the sounds corresponding to the at least one pair of non-naturally occurring frequencies a unique character, and arranging the sounds to form the plurality of tones comprising a sequence of the unique characters;
incorporating, by the computing device, the plurality of tones into the content at the one or more locations; and
providing the content with the plurality of tones for broadcast via the presentation device such that the plurality of tones are detected by the first recipient computing device and the second recipient device for determining at least one of the first message and the second message, 
wherein:
the first message identifies at least one of the following: ownership of the content, broadcast data, products associated with the content, coupons related to the broadcast data, or information regarding the content;
the second message identifies at least one of the following: ownership of the content, broadcast data, products associated with the content, coupons related to the broadcast data, or information regarding the content; 
a first software application in the first recipient computing device determines the first message but not the second message; 
a second software application in the second recipient computing device determines both the first message and the second message; 
the second message identifies broadcast data;
the broadcast data includes location of the presentation device; and
the second software application receives the second message, determines the second message and compares the location of the presentation device with a location of the second recipient computing device to determine at least one of the following: whether the content has been pirated, from where the content was pirated, or when the content was pirated”. 

Thus, the claims are patent eligible.



35 USC § 103 
Closest prior art of record, Moloney (US 2012/0197648) and Ramaswamy (US 7,853,124), and Roeding (US 9,886,696) are withdrawn from consideration pursuant to Allowable Subject Matter.

Examiner’s Amendment
Authorization for this examiner’s amendment, was given in an Examiner-Initiated Interview with Applicant Representative Anthony (Tony) Bonner on 15 March 2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

--- Claims 1, 9, and 16 have been AMENDED;
Claims 2, 7-8, 10, and 17 have been cancelled
 by Examiner’s Amendment as Follows ---



AMENDMENT TO CLAIMS

What is claimed is: 
1.	(Currently Amended) A method comprising:
receiving, by a computing device, content including at least an audio portion, wherein the content is configured for broadcast via a presentation device to a first plurality of users having a first recipient computing device and a second plurality of users having a second recipient computing device;
receiving, by the computing device, data comprising a first message and a second message, wherein the first message is different from the second message; 
determining, by the computing device, one or more locations within the content for embedding the first message and the second message; 
converting, by the computing device, at least the first message and the second message into a plurality of tones that cannot be directly detected by the first plurality of users and the second plurality of users during broadcast, wherein converting at least the first message and the second message into the plurality of tones further comprises: selecting sounds corresponding to at least one pair of non-naturally occurring frequencies in a range between 15 kHz and about 25 kHz, assigning the sounds corresponding to the at least one pair of non-naturally occurring frequencies a unique character, and arranging the sounds to form the plurality of tones comprising a sequence of the unique characters;
incorporating, by the computing device, the plurality of tones into the content at the one or more locations; and
providing the content with the plurality of tones for broadcast via the presentation device such that the plurality of tones are detected by the first recipient computing device and the second recipient device for determining at least one of the first message and the second message, 
wherein:
the first message identifies at least one of the following: ownership of the content, broadcast data, products associated with the content, coupons related to the broadcast data, or information regarding the content;
the second message identifies at least one of the following: ownership of the content, broadcast data, products associated with the content, coupons related to the broadcast data, or information regarding the content; 
a first software application in the first recipient computing device determines the first message but not the second message; 
a second software application in the second recipient computing device determines both the first message and the second message; 
the second message identifies broadcast data;
the broadcast data includes location of the presentation device; and
the second software application receives the second message, determines the second message and compares the location of the presentation device with a location of the second recipient computing device to determine at least one of the following: whether the content has been pirated, from where the content was pirated, or when the content was pirated.  

2.	(Canceled) The method of claim 1, wherein converting at least the first message and the second message into the plurality of tones further comprises:
selecting sounds corresponding to at least one pair of non-naturally occurring frequencies in a range between about 15 kHz and about 25 kHz; 
assigning the sounds corresponding to the at least one pair of non-naturally occurring frequencies a unique character; and 
arranging the sounds to form the plurality of tones comprising a sequence of the unique characters.  

3.	(Original) The method of claim 1, wherein converting at least the first message and the second message into the plurality of tones further comprises:
determining a frequency at the one or more locations within the content;
selecting sounds corresponding to at least one pair of non-naturally occurring frequencies equal to or greater than the frequencies at the one or more locations within the content; 
assigning the sounds corresponding to the at least one pair of non-naturally occurring frequencies a unique character; and 
arranging the sounds to form the plurality of tones comprising a sequence of the unique characters.

4.	(Original) The method of claim 1, wherein the content further includes a video portion. 



6.	(Original) The method of claim 1, wherein the one or more locations includes at least one of the following: a first location at a predetermined time after a beginning of the content, a second location at a predetermined time before an end of the content, a third location around a middle portion of the content that includes an audio segment having a frequency of the plurality of tones, or a fourth location around a portion of the content that includes an audio segment having a predetermined volume.

7.	(Canceled) The method of claim 1, wherein:
the first message identifies at least one of the following: ownership of the content, broadcast data, products associated with the content, coupons related to the broadcast data, or information regarding the content;
the second message identifies at least one of the following: ownership of the content, broadcast data, products associated with the content, coupons related to the broadcast data, or information regarding the content; 
a first software application in the first recipient computing device determines the first message but not the second message; and 
a second software application in the second recipient computing device determines both the first message and the second message.

8.	(Canceled) The method of claim 7, wherein: 
the second message identifies broadcast data;
the broadcast data includes location of the presentation device; and
the second software application receives the second message, determines the second message and compares the location of the presentation device with a location of the second recipient computing device to determine at least one of the following: whether the content has been pirated, from where the content was pirated, or when the content was pirated.  

9.	(Currently Amended) A system comprising:
a presentation device for broadcasting content; and
a computing device communicatively coupled to the presentation device, the computing device including a first processor and a first non-transitory computer-readable medium that stores logic that, when executed by the first processor, causes the system to perform at least the following: 
receive content including a presentation with an audio portion and a video portion, wherein the content is configured for broadcast via the presentation device to a plurality of users having a recipient computing device; 
receive data comprising a first message and a second message, wherein the first message is different from the second message;
determine one or more locations within the content for embedding the first message and one or more locations for embedding the second message; 
convert at least the first message and the second message into a plurality of tones that cannot be directly detected by the plurality of users during broadcast, wherein converting at least the first message and the second message into the plurality of tones further comprises: selecting sounds corresponding to at least one pair of non-naturally occurring frequencies in a range between about 15 kHz and about 25 kHz; assigning the sounds corresponding to the at least one pair of non-naturally occurring frequencies a unique character; and arranging the sounds to form the plurality of tones comprising a sequence of the unique characters;
incorporate the plurality of tones into the content at the one or more locations; and
provide the content with the plurality of tones for broadcast via the presentation device such that at least a portion of the plurality of tones are detected by the recipient computing device for determining at least one of the first message and the second message to authenticate ownership of the content and a location of the presentation device, 
wherein: 
the first message identifies at least one of the following: ownership of the content, broadcast data, products associated with the content, coupons related to the broadcast data, or information regarding the content;
the second message identifies at least one of the following: ownership of the content, broadcast data, products associated with the content, coupons related to the broadcast data, or information regarding the content; 
a first software application in the first recipient computing device determines the first message but not the second message; 
a second software application in the second recipient computing device determines both the first message and the second message; 
the second message identifies broadcast data;
the broadcast data includes location of the presentation device; and
the second software application receives the second message, determines the second message and compares the location of the presentation device with a location of the second recipient computing device to determine at least one of the following: whether the content has been pirated, from where the content was pirated, or when the content was pirated.  

10.	(Canceled) The system of claim 9, wherein the first non-transitory computer-readable medium stores logic that, when executed by the first processor, causes the system to convert at least the first message and the second message into a plurality of tones by:
selecting sounds corresponding to at least one pair of non-naturally occurring frequencies in a range between about 15 kHz and about 25 kHz; 
assigning the sounds corresponding to the at least one pair of non-naturally occurring frequencies a unique character; and
arranging the sounds to form the plurality of tones that includes a sequence of the unique characters. 

11.	(Original) The system of claim 9, wherein the first non-transitory computer-readable medium stores logic that, when executed by the first processor, causes the system to convert at least the first message and the second message into a plurality of tones by:
determining a frequency at the one or more locations within the content;
selecting sounds corresponding to at least one pair of non-naturally occurring frequencies equal to or greater than the frequencies at the one or more locations within the content; 
assigning the sounds corresponding to the at least one pair of non-naturally occurring frequencies a unique character; and
arranging the sounds to form the plurality of tones that includes a sequence of the unique characters.

12.	(Original) The system of claim 9, wherein the one or more locations includes at least one of the following: around a beginning of the content, around an end of the content, and during the content.

13.	(Original) The system of claim 9 further comprising at least one of:
a broadcast computing device for incorporating the plurality of tones during broadcast of the content; 
a production computing device for incorporating the plurality of tones during production of the content; and 
a post-production computing device for incorporating the plurality of tones during post-production processing of the content.

14.	(Original) The system of claim 9 further comprising:
a recipient computing device that includes a second processor and a second non-transitory computer-readable medium that stores logic that, when executed by the second processor, causes the recipient computing device to perform at least the following:
receive the content;

in response to determining the presence of the plurality of tones, determine at least one of the first message and the second message from the plurality of tones; and
determine ownership of the content and the location of the presentation device.

15.	(Original) The system of claim 9 further comprising:
an image communicatively coupled to the computing device and comprising a tone-transmitter for transmitting a plurality of tones generated by the first computing device, the plurality of tones representing a third message that cannot be directly detected by the plurality of users but can be detected by the recipient computing device to determine commercial information related to the content.

16.	(Currently Amended) A computing device comprising:
a first processor and a first non-transitory computer-readable medium that stores logic that, when executed by the first processor, causes the computing device to perform at least the following:
receive content including a presentation with an audio portion and a video portion, wherein the content is configured for broadcast via a presentation device to a plurality of users having a recipient computing device;
receive data comprising a message, wherein the message includes ownership of the content and location of the presentation device;
determine a location within the content for embedding the message; 
convert at least a portion of the message into a plurality of tones that cannot be directly detected by the plurality of users during broadcast, wherein converting at least the first message and the second message into the plurality of tones further comprises: selecting sounds corresponding to at least one pair of non-naturally occurring frequencies in a range between about 15 kHz and 25 kHz; assigning the sounds corresponding to the at least one pair of non-naturally occurring frequencies a unique character; and arranging the sounds to form the plurality of tones comprising a sequence of the unique characters;
incorporate the plurality of tones into the content at the location; and
device,
wherein:
the first message identifies at least one of the following: ownership of the content, broadcast data, products associated with the content, coupons related to the broadcast data, or information regarding the content;
the second message identifies at least one of the following: ownership of the content, broadcast data, products associated with the content, coupons related to the broadcast data, or information regarding the content; 
a first software application in the first recipient computing device determines the first message but not the second message; 
a second software application in the second recipient computing device determines both the first message and the second message; 
the second message identifies broadcast data;
the broadcast data includes location of the presentation device; and
the second software application receives the second message, determines the second message and compares the location of the presentation device with a location of the second recipient computing device to determine at least one of the following: whether the content has been pirated, from where the content was pirated, or when the content was pirated.  

17.	(Canceled) The computing device of claim 16, wherein the first non-transitory computer-readable medium stores logic that, when executed by the first processor, causes the computing device to convert the message into a plurality of tones by:
selecting sounds corresponding to at least one pair of non-naturally occurring frequencies in a range between about 15 kHz and about 25 kHz; 
assigning the sounds corresponding to the at least one pair of non-naturally occurring frequencies a unique character; and
arranging the sounds to form the plurality of tones comprising a sequence of the unique characters to represent at least a portion of the message.

18.	The computing device of claim 16, wherein the first non-transitory computer-readable medium stores logic that, when executed by the first processor, causes the system to convert the message into a plurality of tones by:
determining a frequency at the one or more locations within the content;

assigning the sounds corresponding to the at least one pair of non-naturally occurring frequencies a unique character; and
arranging the sounds to form the plurality of tones comprising a sequence of the unique characters to represent at least a portion of the message.

19.	The computing device of claim 16, wherein: 
the location includes at least one of the following: a first location at a predetermined time after a beginning of the content, a second location at a predetermined time before an end of the content, a third location around a portion of the content that includes an audio segment having a frequency of the plurality of tones, or a fourth location around a portion of the content that includes an audio segment having a predetermined volume;
the content includes at least one of the following: a motion picture, a television broadcast, or a streaming broadcast; and 
the presentation device is at least one of the following: a movie projector, a television, the computing device, or the recipient computing device.

20.	The computing device of claim 16, wherein the plurality of tones is incorporated during at least one of the following: during production of the content, during post-production processing of the content, or during broadcast of the content.  
 











Allowable Subject Matter
Claims 1,3-6,9,11-16 and 18-20, are allowed.

The following is an examiner’s statement of reasons for allowance:
While closest prior art of record, prior art of record, Moloney (US 2012/0197648) and Ramaswamy (US 7,853,124), and Roeding (US 9,886,696) disclose the use of inaudible frequencies in content tracking, they do not disclose “receiving, by a computing device, content including at least an audio portion, wherein the content is configured for broadcast via a presentation device to a first plurality of users having a first recipient computing device and a second plurality of users having a second recipient computing device; receiving, by the computing device, data comprising a first message and a second message, wherein the first message is different from the second message;  determining, by the computing device, one or more locations within the content for embedding the first message and the second message;  converting, by the computing device, at least the first message and the second message into a plurality of tones that cannot be directly detected by the first plurality of users and the second plurality of users during broadcast; broadcast, wherein converting at least the first message and the second message into the plurality of tones further comprises: selecting sounds corresponding to at least one pair of non-naturally occurring frequencies in a range between 15 kHz and about 25 kHz, assigning the sounds corresponding to the at least one pair of non-naturally occurring frequencies a unique character, and arranging the sounds to form the plurality of tones comprising a sequence of the unique characters; incorporating, by the computing device, the plurality of tones into the content at the one or more locations; and providing the content with the plurality of tones for broadcast via the presentation device such that the plurality of tones are detected by the first recipient computing device and the second recipient device for determining at least one of the first message and the second message. message,  wherein: the first message identifies at least one of the following: ownership of the 
Therefore, independent claim 1, 9, 16, and dependent claims 3-6, 11-15, and 18-20 are allowable based on the same rationale as the claim(s) from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EZEWOKO whose telephone number is (571)272-7850.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL I EZEWOKO/Examiner, Art Unit 3682                                                                                                                                                                                                        






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Multimedia watermarking, Cheng, pp vii-168